Citation Nr: 1204620	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-08 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July to October 1972, from January 1973 to December 1974, and from July 1986 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  While the Veteran's service treatment records document his report of right knee pain in November 1973, no right knee abnormalities were reported by the Veteran or clinically assessed upon his separation from that period of service, and the Veteran's numerous subsequent service medical examination reports and medical history questionnaires fail to reflect any reference to a right knee disorder.

2.  The first post-service right knee treatment of record is in March 1999, approximately five years after his discharge from his last period of service.

3.  The only medical opinions of record fail to relate the Veteran's right knee disorder to service or to the Veteran's service-connected left knee disorder.

4.  The Veteran's report of continuously experiencing right knee symptoms during and since service is not credible.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were satisfied by a letter issued in October 2007, which explained the evidence the Veteran was responsible for obtaining, the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.  

Regarding VA's duty to assist, the Veteran's service, VA, and private treatment records are associated with his claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was also provided with a relevant VA examination in 2010 to address the etiology of his right knee disorder, and a supplemental VA medical opinion was obtained in 2011 to include consideration of recently-obtained additional service treatment records.  The Board finds that the 2010 VA examination and medical opinion and 2011 addendum medical opinion are sufficient for adjudicatory purposes.  The 2010 examination report reflects that the examiner performed an adequate physical examination of the Veteran, and the medical opinions rendered in 2010 and 2011 were predicated upon an accurate review of the Veteran's claims file.  Moreover, the opinions are supported by sufficient rationales.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran contends that he developed his current right knee disorder as the result of physical training performed during service.  He further contends that his right knee disorder is attributable to his service-connected left knee disorder.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).

The Veteran's service treatment records reflect that in July 1972 on induction to service, the Veteran was noted to have a right knee scar, which he attributed to an excision of a benign knee cyst when he was approximately two years old.  In November 1973 he was treated for right knee soreness that was thought to be related to continuously striking his right knee on hatches while working.  X-rays of the Veteran's right knee were interpreted to reveal normal results, and the remainder of the Veteran's service treatment records fail to reflect any reference to right knee pain or a right knee disorder.  Rather, no right knee abnormalities (aside from the aforementioned pre-service right knee scar) were noted during service medical examinations conducted in December 1974, May 1980, July 1984, June 1986, January 1987, May 1991, February 1992, and January 1994.   Moreover, the Veteran denied experiencing a trick or locked knee, and failed to report any right knee symptomatology, on corresponding medical history questionnaires.

The Board notes that the Veteran sustained a stress fracture of his right lower leg in June 1990; however, there is no indication that this injury involved his right knee.  Moreover, the Veteran filed a service connection claim for his in-service stress fractures, which was denied by the 2008 rating decision on appeal, and that issue is not currently before the Board.

The first post-service record reflecting treatment of a right knee disorder is a March 1999 private surgical report.  The report reflects that the Veteran underwent a surgical repair of his right knee osteoarthritis, synovitis, torn medial meniscus, and plica.  The Veteran has reported that this surgery was performed after he injured his knee while running in 1999.  Subsequent treatment records reflect the Veteran's continued treatment for right knee arthritis.

The Veteran was afforded a VA examination in November 2007 which included an assessment of the Veteran's right knee disorder.  However, no medical opinion was rendered in conjunction with the examination.  The Veteran underwent another VA examination in January 2010 which assessed the Veteran's right knee disorder.  The examiner reviewed the Veteran's claims file, including the Veteran's in-service treatment for a stress fracture of his right lower leg in 1990, as well as the Veteran's post-service 1999 right knee surgery and subsequent right knee treatment.  However, the examiner opined that the Veteran's current right knee disorder was not related to service, including the Veteran's in-service right tibia stress fracture, as the Veteran did not have any right knee treatment during service, and his 1990 stress fracture did not encompass and was not close to his right knee.  Moreover, the VA examiner opined that it was less likely than not that the Veteran's right knee disorder was related to his service-connected left knee disorder.  The examiner found that the Veteran's 1999 injury preceding his right knee surgery was consistent with common injuries occurring in the Veteran's age group.  Moreover, the examiner noted that the Veteran was noted to have a normal gait during his 2007 VA examination; thus, absent evidence of a chronic antalgic gait, it was less likely than not that the Veteran's right knee disorder is affected by his left knee disorder.

As noted above, the 2010 examiner rendered this medical opinion before service treatment records from the Veteran's earlier periods of service were obtained and associated with his claims file.   Accordingly, the Veteran's claims file was reviewed by another VA medical professional to determine whether the Veteran's documented 1973 in-service right knee treatment was related to the Veteran's development of his current right knee disorder.  However, the VA medical professional found it less likely than not that the Veteran's current right knee disorder was related to service, including this 1973 instance of right knee pain.  In support of this opinion, the VA medical professional cited the lack of any right knee treatment after this 1973 instance until the Veteran's right knee surgery in 1999, and the Veteran's denial of experiencing any right knee symptomatology in his numerous in-service health questionnaires.

The Board finds that these VA medical opinions are probative, in that they are predicated upon an accurate review of the record and are supported by sufficient rationales.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Moreover, the medical opinions failing to link the Veteran's current right knee disorder to service are consistent with the lack of any documented right knee treatment in the interim from 1973 to 1999, with the 1999 treatment occurring approximately five years after the Veteran's discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, the Veteran's numerous bilateral knee disorder treatment records fail to suggest that the Veteran's right knee disorder is impacted by his left knee disorder, and the Veteran has not offered any medical opinions linking his current right knee disorder to either his left knee disorder or to service.

To the extent that the Veteran has reported during VA examinations and in submitted statements that he experienced constant right knee symptomatology continually during and since service, the Board acknowledges that the Veteran is competent to report the onset and continuity of his right knee symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Veteran's current report of continuity of symptomatology is belied by his denial of any knee symptomatology in his numerous in-service medical history reports.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  As such, the Board finds that the Veteran's assertions regarding this continuity of symptomatology are not credible and should be afforded little probative weight.

In sum, given the Veteran's continuous in-service denials of experiencing right knee symptoms after his 1973 in-service treatment for right knee pain; the gap between the Veteran's discharge from service and his first post-service right knee treatment; and the probative VA medical opinions failing to link the Veteran's current right knee disorder to service or to his service-connected left knee disorder; the Board finds that a basis for granting service connection for a right knee disorder has not been presented.  Accordingly, the Veteran's appeal is denied.


ORDER

Service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


